Exhibit 10.58

 

MetLife, Inc.     LOGO [g302570ex1058_pg01.jpg]

 

        Board of Directors    

December 13, 2011

ON MOTION, it was RESOLVED that the Board of Directors approved the following
resolution:

 

(1) That the Annual Variable Incentive Plan (“AVIP”) awards for 2012 performance
shall constitute Cash-Based Awards under the MetLife, Inc. 2005 Stock and
Incentive Compensation Plan (the “Stock and Incentive Plan”);

 

(2) That the measures to be used to determine performance results for
establishing the amount to be available for payment of awards under AVIP for
2012 performance (the “2012 Available Amount”) are approved in all respects
substantially in the form described in the memorandum presented to the Board and
filed with the records of the meeting, subject to Committee discretion to
increase or decrease the 2012 Available Amount;

 

(3) That the 2012 Section 162(m) Goals shall be of the following:

 

  (a) Positive Company income from continuing operations before provision for
income tax, excluding net investment gains (losses) (determined in accordance
with Section 3(a) of Article 7.04 of SEC Regulation S-X), which includes total
net investment gains (losses) and net derivatives gains (losses), as presented
in the financial statements in the Company’s Annual Report on Form 10-K for
2010, for 2012.

 

  (b) Positive MetLife, Inc. Proportionate Total Shareholder Return, as defined
for MetLife, Inc. in Section 1(d)(2) of the form of Management Performance Share
Agreement used for awards for the 2011-2013 Performance Period (the “Performance
Share Agreement”), for 2012.

 

(4) That the Chief Executive Officer of the Company (“CEO”) and each other
member of the Company’s Executive Group shall be eligible for an AVIP award for
2012 of $10 million if any one or more of the 2012 Section 162(m) Goals is met;
provided, however, that the Committee shall retain the ability, in its
discretion, to reduce the amount of the award payable (including reducing the
amount payable to zero) based on such factors or considerations that the
Committee shall deem appropriate, including but not limited to the amounts that
would have been payable to the CEO or other member of the Company’s Executive
Group, respectively, under the methodology applicable to other employees under
AVIP;



--------------------------------------------------------------------------------

(5) That if the Company does not meet any of the 2012 Section 162(m) Goals,
neither the CEO nor any of the other members of the Company’s Executive Group
shall be eligible for any AVIP award for 2012, with the exception of any AVIP
award that has been guaranteed in writing with the previous approval of the
Committee or Board of Directors; and

 

(6) That the Officers of the Company be and hereby are authorized, in the name
and on behalf of the Company, to (a) take or cause to be taken any and all such
further actions and to prepare, execute and deliver or cause to be prepared,
executed and delivered, and where necessary or appropriate, file or cause to be
filed with the appropriate governmental authorities, all such other instruments
and documents, including but not limited to all certificates, contracts, bonds,
agreements, documents, instruments, receipts or other papers, (b) incur and pay
or cause to be paid all fees and expenses and (c) engage such persons, in each
case as such Officer shall in that Officer’s judgment determine to be necessary
or appropriate to carry out fully the intent and purposes of the foregoing
resolutions and each of the transactions contemplated thereby.